DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel umbrella with a built-in waterproof case including a fixed handle part with a polygonal column shape and having a circular locking part at the bottom, the locking part having an umbrella shaft insertion hole in the top center thereof to receive the shaft of the umbrella, a ring-shaped rotation guide groove formed in the handle part around the depression with a semi-circular ball seating groove on a middle inner circumferential surface of the groove, a rotating handle part with the same outer shape as the handle part, and having a ring-shaped circular protrusion that is inserted into the guide groove, the protrusion having a matching semi-circular ball seating groove so that a plurality of ball bearings are inserted into the space between the ball seating grooves of the groove and protrusion to allow the rotating part to spin, and an o-ring mounted in a groove on an outer circumferential surface of the rotating handle, a sliding handle part that has an inner surface in the same polygonal shape as the outer shape of the fixed and rotating handle parts, with four spiral guiding grooves with semi-circular seating grooves at the ends thereof, the guiding grooves formed at the top of the sliding part, and an umbrella top mounted at the top center of the umbrella, the top part including four hemispherical protrusions that  cooperate with the four spiral guiding grooves to selectively attach and detach the top part from the sliding part. 
The prior art considered nearest the applicant’s claimed device are the Kazim device and the Chism device, which include fixed and sliding handle parts, but fail to teach the umbrella top or the use of bearing balls between the fixed handle and a rotating handle part and there does not appear to be any motivation to add such features. Other devices, such as Fujihashi, Fliegner, Dolles, Posselt, and Ko, teach an umbrella with a fixed handle part and a top part that attaches directly to the handle when the device is collapsed, but fail to teach the rotating or sliding handle parts. JP 2000070024 A and WO 2012142935 A1 teach other related umbrellas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636